Citation Nr: 1635747	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  16-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an epigastric condition (claimed as gastrointestinal condition).

2.  Entitlement to service connection for an epigastric condition (claimed as gastrointestinal condition).

3.  Entitlement to service connection for allergies.

4.  Entitlement to an initial rating evaluation greater than 30 percent for kidney stones. 

5.  Entitlement to an effective date earlier than April 23, 2015 for the grant of service connection for kidney stones.   




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1965 to July 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for kidney stones, allergies, and the gastrointestinal condition.  

In an August 2015 notice of disagreement (NOD), the Veteran indicated that he was seeking a 100 percent evaluation for his kidney stones condition.  Service connection for kidney stones was subsequently granted with a 30 percent evaluation in a March 2016 rating decision.  A Statement of the Case (SOC) of the same date stated that, because the Veteran indicated that he would not be satisfied with a rating evaluation less than 100 percent for kidney stones, an appeal for a higher rating would be continued.  The Veteran noted his disagreement with the 30 percent evaluation for kidney stones in his March 2016 formal appeal.  

The Veteran did not formally initiate an appeal of the initial rating for kidney stones with the required VA Form 21-0958 following the March 2016 rating decision.  Rather, he submitted the relevant VA Form 21-0958 prior to the rating decision which granted service connection and assigned a rating.  However, the RO's issuance of an SOC on the issue of the rating evaluation led him to believe that it was not necessary for him to submit an NOD in response to the rating decision.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  Similarly, the RO's statement in the March 2016 SOC that the appeal would be continued based on the Veteran's previous statements indicated to the Veteran that the RO was waiving any additional requirements and accepting the appeal.  

Further, although the documents necessary for a perfected appeal on this issue were not received in the correct order, the Board may still accept jurisdiction.  See Archbold v. Brown, 9 Vet. App. 124 (1996).  In Archbold, the Court held that the issuance of a SOC was not an absolute requirement for the acceptance of a substantive appeal.  Specifically, the Court stated that although the Veteran had not received an SOC after the filing of his NOD, he nevertheless filed correspondence which the Court found to meet the requirements for a substantive appeal.  Archbold, 9 Vet. App. at 132-33.  Here, the Veteran submitted a notice of disagreement which specifically addressed the issue of the rating evaluation for kidney stones, and a formal appeal which discussed the rating evaluation assigned in the March 2016 SOC.  The RO indicated to the Veteran that the rating evaluation was on appeal, and certified the issue to the Board.  Thus, all elements necessary for a perfected appeal on the issue of entitlement to an increased rating for kidney stones have been completed, and the Board has accepted jurisdiction of the issue.  See Archbold, 9 Vet. App. 124.

In July 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.

The issues of entitlement to service connection for the gastrointestinal and allergy conditions, and entitlement to an earlier effective date for the grant of service connection for kidney stones are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1975 rating decision denied a claim for service connection for a gastrointestinal condition.  The Veteran did not appeal the rating decision and it became final.
 
 2.  The evidence associated with the claims file subsequent to the June 1975 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection a gastrointestinal condition.

3.  For the entire initial rating period on appeal, the Veteran's service-connected kidney stone disability has been manifested by recurrent stone formation requiring continuous medication, diet therapy, and non-invasive or invasive procedures more than two times per year.

4.  The Veteran's kidney stone disability is not manifested by symptomatology so exceptional or unusual such that the schedular criteria do not adequately compensate for them.




CONCLUSIONS OF LAW

1.  The June 1975 rating decision, which denied the claim of service connection for a gastrointestinal condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015). 
 
2.  The criteria for reopening the claim for service connection for a gastrointestinal condition are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for an initial evaluation in excess of 30 percent for kidney stones have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.115b, Diagnostic Code 7508 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As the claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  As the Board is granting the claim to reopen, no further discussion of the duties to notify and assist is necessary regarding that claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA examination for his kidney condition in February 2016.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 
38 C.F.R. § 3.103 (c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the July 2016 hearing, the undersigned fully explained the issues on appeal, noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 
 § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error provided in notice during the hearing constitutes harmless error.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claim for service connection for a gastrointestinal condition was previously considered and denied by the RO in a June 1975 rating decision, which found that gastrointestinal complaints in service were not chronic.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  

The evidence submitted since the June 1975 rating decision includes a June 1999 statement from Dr. S.S.G. indicating that the Veteran has a chronic gastrointestinal condition that is exacerbated by stress.  The Veteran has also provided testimony that his gastrointestinal problems are caused by stress, and specifically conflicts with supervisors.  Further, he has asserted that he has PTSD that is related to service, and that his gastrointestinal condition is secondary to PTSD.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned evidence suggests that there is a current gastrointestinal condition and also suggests a nexus between the current condition and service, or another disability for which he is currently seeking service connection.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for a gastrointestinal condition.

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Rating for Kidney Stones

The Veteran's kidney stone disability has been rated as 30 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7508.  This is the maximum rating allowed under the schedular criteria; therefore, the Veteran claims that he is entitled to a higher rating on an extraschedular basis.  Specifically, he contends that his current rating is not appropriate "because of the number of times I have been in the hospital and then the invasive surgery that they did to break the stones...  I passed stones a lot of times, and had great pain."  See the Board hearing Transcript, page 14.  He further testified that, "I have to go in monthly for the urologist where he does x-ray, and then he treats me.  I am taking the medication, potassium citrate, to keep me from developing the kidney stone, but it doesn't help any."  Id. page 16.

Under Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis under Diagnostic Code 7509, except a veteran is entitled to a 30 percent rating under Diagnostic Code 7508 when there is recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year. 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7509 (2015), hydronephrosis with only an occasional attack of colic, not infected, and not requiring catheter drainage, warrants a 10 percent rating; with frequent attacks of colic, requiring catheter drainage, warrants a 20 percent rating; and with frequent attacks of colic with infection (pyonephrosis) and kidney function impairment, warrants a 30 percent rating.  Hydronephrosis that is severe is to be rated as renal dysfunction.

Private treatment records note the presence of kidney stones in July 2011, September 2011, February 2012, September 2012, September 2013, April 2014, November 2014, and February 2015.  Private treatment records indicate that he underwent extracorporeal shock wave lithotripsy (ESWL) to remove kidney stones in January and April 2015.  A follow-up procedure to remove a stent was performed in May 2015.  

A February 2016 VA examination noted the Veteran's past treatment for kidney stones, including lithotripsy at least five times since 2002.  He noted that the Veteran must take continuous medication for his condition.  Diet therapy is required, and two invasive or non-invasive procedures are required per year.  No renal dysfunction or history of recurrent symptomatic urinary tract or kidney infections were found.  No hydronephrosis was found.

The record contains evidence of recurrent kidney stone formation requiring continuous medication, diet therapy, and non-invasive or invasive procedures more than two times per year.  Therefore, the criteria for the maximum 30 percent evaluation under Diagnostic Code 7508 have been met.  See 38 C.F.R. § 4.115b.  Application of Diagnostic Code 7509 is not appropriate as no hydronephrosis or renal dysfunction were found upon examination in February 2016.  As the maximum schedular rating has already been assigned, the Veteran has asserted that a higher rating is warranted on an extraschedular basis.

The Board finds that referral for extraschedular consideration is not warranted.  In this regard, the Board finds that the symptoms of the Veteran's service-connected kidney disability are not so exceptional or unusual such that the schedular criteria do not adequately compensate for them.  Here, the evidence shows that the Veteran has recurrent kidney stone formation requiring continuous medication, diet therapy, and non-invasive or invasive procedures more than two times per year.  A 30 percent rating under Diagnostic Code 7508 contemplates "recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year."  The Board does not find that the Veteran's disability picture, to include his symptoms of pain and discomfort, take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2015).  His symptoms and treatment are specifically and wholly contemplated by the rating criteria.  He has not alleged that he has any other symptoms or limitations besides those noted above.  Thus, his symptoms are already contemplated by that rating, and a higher rating is not warranted. 

The Board finds that the Rating Schedule adequately compensates the Veteran for his kidney stones, to include medical treatment and procedures, pain, and discomfort, such that referral for extraschedular consideration is not warranted.  See Thun, supra.  Indeed, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder and thus, the Veteran's disability rating contemplates such reduction in earning capacity due to such things as occasionally missing work on account of service-connected disability.  See 38 U.S.C.A. § 1155.  This alone does not require referral extraschedular consideration without a showing that the Veteran exhibits symptoms not contemplated by the rating schedule. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  The February 2016 examiner opined that the kidney stone condition does not impact the Veterans ability to work.  Accordingly, a claim for TDIU has not been raised.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a gastrointestinal condition is granted.

Entitlement to a rating higher than 30 percent for recurrent kidney stones is denied.


REMAND

At the July 2016 Board hearing, the Veteran asserted that his gastrointestinal and allergy conditions are primarily caused by stress.  He explained that conflicts with authority figures and other stressful situations cause gastrointestinal distress as well as a gastrointestinal reaction to milk and greasy foods, which he describes as allergies.  He relates these conditions to service, and contends that they are secondary to a psychiatric condition.  The record reflects that the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in July 2016.  As such the claims for service connection for the gastrointestinal and allergy conditions are intertwined with the pending claim for PTSD and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Regarding the issue of entitlement to an earlier effective date for service-connected kidney stones, the Veteran filed a July 2016 notice of disagreement to the March 2016 rating decision, which granted service connection for kidney stones and assigned an initial evaluation of 30 percent effective April 23, 2015.  He has not yet been provided a statement of the case.  Because the Veteran has filed a notice of disagreement with regard to the issue of entitlement to an earlier effective date, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After the claim for PTSD has been adjudicated, conduct any additional development deemed necessary, including providing medical opinions regarding secondary service connection, and then readjudicate the issues of service connection for the gastrointestinal and allergy conditions.

2.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an earlier effective date for the grant of service connection of kidney stones.  Please advise the Veteran of the time period in which to perfect the appeal.  If the Veteran perfects an appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


